 THE CHILDREN'S AID SOCIETY631The Children'sAid SocietyandCommunity andSocial Agency EmployeesUnion,District Council1707, AFSCME, AFL-CIO. Case AO-170June 18, 1975ADVISORY OPINIONBY MEMBERSFANNING, JEmKINS, ANDPENELLOA petition, with exhibits, was filed on April 2, 1975,by The Children's Aid Society, herein called theEmployer, for an Advisory Opinion, in conformitywithSections102.98 and 102.99 of the Board's Rulesand Regulations,Series 8,as amended, seeking todeterminewhether the Board would assert jurisdic-tionover the Employer. Subsequently, the Employersubmitted a brief and two affidavits in support of itspetition.In pertinentpart, the petition, brief, and affidavitsallege as follows:(1)Thereispendingbefore the New York StateLaborRelationsBoard, herein called the StateBoard,a representationpetition filed by Communityand Social Agency Employees Union, DistrictCouncil 1707, AFSCME, AFL-CIO, herein calledthe Union, Case No. SE-48475, seeking to representsocial workers employed by the Employer at one ofits locations,150 East 45th Street, New York City.(2)The Employer, a New York State corporation,is a nonprofit social service agency whose purpose istohelp children and their families who needassistanceto enable each child to develop his fullpotentialand to help strengthen and enrich hisfamily and the surrounding community. It providesservicesat a number of locations in and near NewYork City, including the 150 East 45th Streetlocation. The Employer offers a variety of services insupport of the disadvantaged childrenitserves,including,when necessary, services to place andsupervisea child in foster, adoptive, or groupresidential homes.The Employer's centersprovidegroup social work,recreation,tutoring, vocationalguidance,family counseling, dental and mentalhealthservices,and information and referral servicestohelpneighborhoodresidentswith education,health, housing, employment, and- welfare problems.In addition to the above, the Employer conducts alearningcenter for hyperactive, severely deprivedchildrenwho have difficulties within the publicschool system, and a mental retardation program toenable retarded children to enter the special public1The Employerreceives at least $1 millionin Federalfundsunder thevarious titles of the SocialSecurity Act.2 The Employerestimatesthat 30 percent of the funds disbursed by thecityareFederal funds.218 NLRB No. 108school classes for the retarded. The Employer is alsoengaged in Head Start programs.(3)The Employer's revenues for the fiscal yearending June 30, 1974,were in excessof $6.5 million.It employs almost 500 persons. Income derived fromtheFederalGovernment' and New York City2totaled $3,779,569. Payments for foster care servicesof $75,920 were for placement and supervision ofsome 16 children in foster homes outside New YorkState. In fiscal 1973-74, the Employer spent $279,903for goods, commodities, and services from firmslocated outside New York State. During the samefiscal period, the Employer spent $135,704 for goods,commodities, and services which orginated outsideNew York State but which were supplied by firmswithin the State.(4)The Union neither admits nor denies theaforesaid commerce data and the State Board hasmade no findings with respect thereto.(5)There is no representation or unfair laborpractice proceeding involving the same labor disputepending before this Board.(6)Although served with a copy of this petition, noresponse as provided by the Board's Rules andRegulations has been filed by any of the parties.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.On the basis of the above, the Board is of theopinion that:(1) The Employer, a New York State corporation,is a nonprofit social service agency whose purpose istohelp children and their families who needassistance to enable each child to develop his fullpotential and to help strengthen and enrich hisfamily and the surrounding community. Among itsservicesare placing and supervising children infoster, adoptive, and group residential homes andconducting learning centers for hyperactive andretarded children.(2)The Employer asserts that the Board shouldfollow the precedent set forth inLutheranWelfareServices of Illinois, 3inwhich the Board assertedjurisdiction over the employer whose operations arecomparable to the Employer herein.4 As the Employ-er's annual revenues are in excess of $6.5 million anditsout-of-stateexpendituresare in excess of$400,000, it is clear that the Employer herein, as theemployer inLutheranWelfare Services, supraisengaged in commerce within the meaning of the Actand meets every discretionary jurisdictional standard3 216 NLRB No. 96 (1975),Member Kennedy dissenting.4The Employerherein,aswell as the employerin Lutheran WelfareServices,provides programs which are both custodial and educational innature. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDwe have applied to date. Accordingly,we find that ittions,Series8,asamended, on the allegationswould effectuate the policies of the Act to assertpresented herein, the Board would assert jurisdictionjurisdiction herein.over the Employer's operations with, respect to laborAccordingly,the parties are advised that,underdisputes cognizable under Sections 8, 9, and 10 of theSection 102.103 of the Board'sRules and Regula-Act.